In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-13-00397-CR
                                 ________________________

                               TYLER MCDANIEL, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                       On Appeal from County Court at Law Number One
                                    Lubbock County, Texas
                Trial Court No. 2012-470,096; Honorable Mark Hocker, Presiding


                                         February 27, 2014

                                 ABATEMENT AND REMAND

                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Following a plea of not guilty, Appellant, Tyler McDaniel, was convicted by a jury

of misdemeanor driving while intoxicated and sentenced to 180 days confinement in the

Lubbock County jail.1 He filed a pro se notice of appeal. After an extension of time was

granted, the clerk’s record was filed on January 13, 2014. The reporter's record was

due on December 13, 2013, and an extension of time was granted to January 16, 2014.

      1
          TEX. PENAL CODE ANN. § 49.04(b) (West Supp. 2013) and § 12.22 (West 2011).
A subsequent extension was granted to January 29, 2014. The reporter's record was

not filed and, by letter dated February 5, 2014, delivered via e-mail, this Court notified

the official court reporter of the deficiency and requested that she advise on the status

of the record on or before February 18, 2014. No response was filed and to date, the

reporter's record remains outstanding.


       The court reporter is responsible for preparing, certifying and timely filing the

reporter's record. TEX. R. APP. P. 35.3(b). Additionally, trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed. TEX. R. APP. P.

35.3(c).   Consequently, we now abate this appeal to the trial court for further

proceedings.


       Upon remand, the trial court shall utilize whatever means necessary to determine

the reasons for the delay in the filing of the reporter's record and take such action as is

necessary to ensure the filing of same on or before March 17, 2014. The trial court

shall enter findings of fact and conclusions of law and shall cause its findings,

conclusions and any necessary orders to be included in the clerk's record.


       It is so ordered.


                                                 Per Curiam


Do not publish.




                                            2